DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8, 10, 12, 14-15, 18, 22-24 and 27 filed on 06/08/2020 are currently pending, Claims 1-8, 10, 12, 14, and 18 have been withdrawn from further consideration and Claims 15, 22-24 and 27 are under examination.
Claims 15, 22-24 and 27 are directed to an allowable process. Claims 1-8, 10, 12, 14, and 18, previously withdrawn from consideration as a result of a restriction requirement and which recite all the limitations of allowable claim 15, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/09/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawn Rejection
In view of the board’s decision 02/05/2022, the process for producing a supported catalyst of claim 15 is unobvious over Tompers. Thus, the 103 rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claims 4 and 6 have been canceled.
Claim 5, line 1 – after “the supported catalyst” the phrase - - after (ii) - - has been added.
Claim 23, line 1 – after “the supported catalyst” the phrase - - after (ii) - - has been added.
Claim 24, line 1 – after “the supported catalyst” the phrase - - after (ii) - - has been added.
Authorization for this examiner’s amendment was given in an interview with Zachary J. Boehnlein on 5/19/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Tompers (Tompers, R. et al. Patent application publication number US2014/0128643A1; Published May 8, 2014; cited in Office Action mailed on 02/09/2018).
Tompers teaches a process for preparing a supported catalyst by impregnating a solution of chlorides or other soluble salts of copper, one or more alkali metals, one or more alkaline earth metals, transition metals selected from the group consisting of Mn, Re or mixtures thereof, and alumina support ([0018]-[0019] and [0030]). Tompers further teaches the amount of each component in the resulting catalyst is as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Furthermore, Tompers teaches that the supported catalyst is used to catalyze oxychlorination process.
However, Tompers fails to teach or suggest a process for producing a supported catalyst via the claimed steps (i) and (ii) and a skilled artisan would not have been motivated to use the teaching of Tompers to arrive at the instantly claimed process for producing a supported catalyst.
In view of the foregoing, the claimed process for the production of a supported catalyst and the claimed oxychlorination process are deemed novel and unobvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 7-8, 10, 12, 14-15, 18, 22-24 and 27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622